Case 1:16-cv-00190-PLM-PJG ECF No. 357, PageID.2934 Filed 08/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 MICHAEL ANDREW KITCHEN, #189265,              )
                Plaintiff,                     )
                                               )     No. 1:16-cv-190
 -v-                                           )
                                               )     HON. PAUL L. MALONEY
 RICK SNYDER, ET AL.,                          )
                   Defendants.                 )
                                               )

                                    JUDGMENT

       In accordance with the order entered on this date (ECF No. 356), and pursuant to

 Fed. R. Civ. P. 58, JUDGMENT hereby enters.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

 Date: August 25, 2021                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
